                                                                                                                              Case 2:18-cv-00757-JCM-PAL Document 71 Filed 09/21/20 Page 1 of 2



                                                                                                                         1    Abran E. Vigil
                                                                                                                              Nevada Bar No. 7548
                                                                                                                         2    Holly Ann Priest
                                                                                                                              Nevada Bar No. 13226
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              vigila@ballardspahr.com
                                                                                                                         6    priesth@ballardspahr.com
                                                                                                                          7 Attorneys for Defendants PHH Mortgage
                                                                                                                            Corporation, Wells Fargo Bank Minnesota,
                                                                                                                          8 N.A. as Trustee for Merrill Lynch Mortgage
                                                                                                                            Investors Trust, Series MLCC 2003-A, Merrill
                                                                                                                          9 Lynch Mortgage Investors Trust, Series MLCC
                                                                                                                            2003-A, and Michael Danlag
                                                                                                                         10
                                                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                                                         11
                                                                                                                                                          DISTRICT OF NEVADA
                                                                                                                         12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                         13                                                 CASE NO: 2:18-cv-00757-JCM-
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                               JAMES SONG, an individual; ADRIENNE
                                                                                                                               SONG, an individual,                         PAL
                                                                                                                         14

                                                                                                                         15                       Plaintiffs
                                                                                                                               vs.
                                                                                                                         16                                                 STIPULATION AND ORDER TO
                                                                                                                               MTC FINANCIAL INC. DBA TRUSTEE               EXTEND TIME TO FILE REPLY
                                                                                                                         17                                                 IN SUPPORT OF THE
                                                                                                                               CORPS; WELLS FARGO BANK, N.A.,
                                                                                                                         18    successor by merger to WELLS FARGO           RENEWED MOTION TO
                                                                                                                               BANK MINNESOTA, N.A. AS TRUSTEE              DISMISS (ECF NO. 64)
                                                                                                                         19    FOR MERRILL LYNCH MORTGAGE
                                                                                                                         20    INVESTORS TRUST, SERIES MLCC 2003- (First Request)
                                                                                                                               A; MLCC 2003-A; BANK OF AMERICA,
                                                                                                                         21    N.A.; PHH MORTGAGE CORPORATION;
                                                                                                                               MICHAEL DANLAG, an individual; and
                                                                                                                         22    DOES 1 through 10, inclusive, ROE
                                                                                                                         23    CORPORATIONS 1 through 10, inclusive,

                                                                                                                         24                       Defendants.
                                                                                                                         25
                                                                                                                                     Defendants   PHH    Mortgage    Corporation   (“PHH”),   Wells   Fargo   Bank
                                                                                                                         26
                                                                                                                              Minnesota, N.A. as Trustee for Merrill Lynch Mortgage Investors Trust, Series
                                                                                                                         27
                                                                                                                              MLCC 2003-A, (“Wells Fargo”), Merrill Lynch Mortgage Investors Trust, Series
                                                                                                                         28
                                                                                                                              Case 2:18-cv-00757-JCM-PAL Document 71 Filed 09/21/20 Page 2 of 2



                                                                                                                         1    MLCC 2003-A (the “Trust”), and Michael Danlag (together, “Defendants”) and
                                                                                                                         2    plaintiffs James and Adrienne Song, stipulate and agree that Defendants have up to
                                                                                                                         3    and including September 30, 2020 to file a reply in support of the renewed motion to
                                                                                                                         4    dismiss (ECF No. 64).
                                                                                                                         5          This is the first request for an extension, and it is made in good faith and not
                                                                                                                         6    for purposes of delay. Counsel requests the extension due their schedule. Further, the
                                                                                                                         7    Songs filed a counter motion (EFC No. 68), to which a response is due on September
                                                                                                                         8    30, 2020. The extension will also consolidate deadlines and allow counsel for
                                                                                                                         9    Defendants to address all arguments efficiently. Accordingly, the parties have
                                                                                                                         10   requested a brief eight (8) day extension to file a reply in support of the renewed
                                                                                                                         11   motion to dismiss.
                                                                                                                         12   DATED: September 18, 2020.
                    1980 Festival Plaza Drive, Suite 900


                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                         13   THE SCHNITZER LAW FIRM                       BALLARD SPAHR LLP
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                         14
                                                                                                                              By: /s/ Jordan P. Schnitzer                  By: /s/ Holly Ann Priest
                                                                                                                         15      Jordan P. Schnitzer, Esq.                    Abran E. Vigil
                                                                                                                                 Nevada Bar No. 10744                         Nevada Bar No. 7548
                                                                                                                         16      9205 W. Russell Rd, Suite 240                Holly Ann Priest
                                                                                                                                 Las Vegas, Nevada 89148
                                                                                                                         17                                                   Nevada Bar No. 13226
                                                                                                                              Attorneys for Plaintiffs                        1980 Festival Plaza Drive, Suite 900
                                                                                                                         18                                                   Las Vegas, Nevada 89135
                                                                                                                         19
                                                                                                                                                                           Attorneys for Defendants
                                                                                                                         20

                                                                                                                         21
                                                                                                                                                                     ORDER
                                                                                                                         22

                                                                                                                         23                                          IT IS SO ORDERED:
                                                                                                                         24

                                                                                                                         25                                          UNITED  STATESDISTRICT
                                                                                                                                                                     UNITED STATES  DISTRICT  COURT
                                                                                                                                                                                            JUDGE
                                                                                                                                                                     JUDGE/MAGISTRATE
                                                                                                                         26
                                                                                                                                                                                September 21, 2020
                                                                                                                         27                                          DATED:

                                                                                                                         28


                                                                                                                                                                       2
